                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 NORTHERN DIVISION


LISA RYAN MURPHY                                                               PLAINTIFF
ADC #760343

v.                                  No: 1:18-cv-00070 JM-PSH


HUTCHINSON, et al.                                                           DEFENDANTS


                                            ORDER

        The Court has reviewed the Proposed Findings and Partial Recommended Disposition

submitted by United States Magistrate Judge Patricia S. Harris. No objections have been filed.

After careful consideration, the Court concludes that the Proposed Findings and Partial

Recommended Disposition should be, and hereby are, approved and adopted in their entirety as

this Court’s findings in all respects.

        IT IS THEREFORE ORDERED that Murphy’s claims against defendants Malotte, Luther,

Jane Doe, Harrison Hospital, LPN Kizer, Lieutenant McLuskey, CO Rudd, Director Wendy

Kelley, Assistant Director Dexter Payne, RN Allbritton, and Medical Director Koss be dismissed

without prejudice.

        DATED this 17th day of October, 2018.



                                                   ________________________________
                                                   UNITED STATES DISTRICT JUDGE
